Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendments and remarks filed on 03/22/2021 are acknowledged and have been fully considered. Claims 1, 3, 4, 6, 7 and 21-29 are pending. Claim 1 has been amended. Claim 2 is cancelled. Claims 21-29 are added. Claims 5 and 8-20 were previously canceled. Claims 1, 3, 4, 6, 7 and 21-29 are now under consideration and the subject of this office action.
The previous rejections of claim 2 are moot in light of the cancellation of the claim in the amendments filed on 03/22/2021.
The objection to the specification for the use of tradenames/trademarks is withdrawn because the trademarks are indicated by the proper symbol indicating use in commerce such as ™, SM, or ® following the term.
The objection to claim 1 is withdrawn because the typographical error (‘tghan’) is corrected.

Claim Rejections - 35 USC § 112(a) (New Matter)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This NEW MATTER rejection is necessitated by the amendments filed on 03/22/2021. 
Claim 26 currently recites limitations which were not disclosed in the original disclosure.  Claim 26 is newly added and recites “wherein the feedstock consists of the jojoba wax esters and the hydrogenated jojoba wax esters”. These limitations constitute new matter.
The original disclosure as filed describes providing a feedstock including wax esters (see [0003]), the wax esters may be jojoba wax esters ([0008],[0015],[0018],[0022]) and the jojoba wax esters may further include hydrogenated wax esters ([0009],[0016],[0023]). The disclosure describes that jojoba oil can be used as the wax ester feedstock ([0047]) and discloses examples of transesterification using jojoba oil as the feedstock (Example 1 in [0054] to [0061], consists of jojoba wax esters and hydrogenated wax esters.  The limitations in claim 26 are hence not supported by the original disclosure.
In amended cases, subject matter not disclosed in the original application is sometimes added and a claim directed thereto.  Such a claim is rejected on the ground that it recites elements without support in the original disclosure under 35 U.S.C. 112, first paragraph, Waldemar Link, GmbH & Co. v. Osteonics Corp. 32 F.3d 556, 559, 31 USPQ2d 1855, 1857 (Fed. Cir. 1994); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). See MPEP § 2163.06 - § 2163.07(b) for a discussion of the relationship of new matter to 35 U.S.C. 112, first paragraph. New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP § 608.04 to § 608.04(c).  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP § 2163.05 for guidance in determining whether the addition of specific percentages or compounds after a broader original disclosure constitutes new matter.
. 

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejections below are new as necessitated by the amendments filed on 03/22/2021.
Claims 1, 3, 4, 6, 7 and 24-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially all" in claim 1 in line 3 is a relative term which renders the claim indefinite.  The term "substantially all" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The .
Claim 24 recites “a feedstock comprising between 50% to 80% by weight jojoba wax esters and 20% to 50% by weight hydrogenated jojoba wax esters” in lines 2 and 3. The specific amounts of the different wax esters is indefinite because hydrogenated jojoba wax esters are also jojoba wax esters and it is not clear if the initial recitation “50% to 80% by weight jojoba wax esters” includes the later recited hydrogenated jojoba wax esters or if the amounts only refer to non-hydrogenated jojoba wax esters.  Dependent claims 25-29 are rejected for the same reason.  It is suggested to amend to “a feedstock comprising 50% to 80% by weight jojoba wax esters, wherein some of the jojoba wax esters are hydrogenated and the amount of hydrogenated jojoba wax esters is 20% to 50% by weight”, in light of the specification in Example 3 on pages 22-25, see [0067], [0070].
Claim 29 is also indefinite because it recites the limitation "feedstock product" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The term “feedstock product” also renders the claim indefinite, because the meaning of the term is not clear. The feedstock is the raw material which is subject to a transesterification reaction to form a “transesterified product” and it is not clear if the “feedstock product” is the same as or different from the “transesterified product”.
Appropriate clarification is needed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The rejection of claim 1 is modified and maintained as necessitated by the amendments filed on 03/22/2021.  The rejections of claim 21 are new as necessitated by the amendments filed on 03/22/2021.
Claims 1 and 21 are rejected under 35 U.S.C. 102(a)(1) and  under 35 U.S.C. 102(a)(2) as being anticipated by Austic (WO 2012/106701; Pub. Aug. 9, 2012; Of Record).
Regarding claim 1 and 21, Austic teaches methods for the production of fatty acid alkyl esters from a fatty acid feedstock comprising the steps of providing a reaction mixture comprising the fatty acid feedstock and a lipolytic enzyme and allowing the reaction mixture to react to form fatty acid alkyl esters (pg. 3 lines 26-30, reads on Candida antarctica lipase A (CALA), C. antarctica lipase B (CALB) (see pg. 9 lines 19-21), commercial lipolytic enzymes such as LIPOZYME TL 100L (see pg. 10 lines 7-10), NOVOZYM 435, LIPOZYME TL IM (see pg. 10 lines 11-15).  Austic teaches examples wherein the feedstock (yellow grease) is esterified with lipase NOVOZYM 435 at a dosage of 4% w/w of oil (see Example 1, 6).  The instant specification teaches wax esters are found in jojoba plant (par. [0002] on pg. 1) and teaches using jojoba oil in its methods (see instant specification par. [0055] on pg. 16, par. [0062] on pg. 20).  Since Austic discloses jojoba oil as a specific oil that can be used as a feedstock in its methods of contacting the feedstock and an alcohol in the presence of a lipase (among a list of other oils), Austic anticipates the limitation ‘feedstock comprising jojoba wax esters’. A reference that clearly names the claimed species anticipates the claim no matter how many other species are named. See MPEP §2131.02 II. The instant 
Austic is silent regarding the oxidative stability index (OSI) of the transesterified product being greater than the OSI of the feedstock. The limitations “wherein an oxidative stability index (OSI) of the transesterified product is greater than an OSI of the feedstock” is the intended result of the method of claim 1 and would inherently be met if the prior art process teaches the same active method steps as recited in claim 1. Austic teaches performing the transesterification reaction on feedstock comprising jojoba esters (same feedstock as instant claims), using the same enzymes at the same dosage (LIPOZYME TL IM at 4% w/w oil) under solventless conditions. The instant specification teaches the same lipase and amounts (see instant specification par. [0055] on pg. 16, par. [0062] on pg. 20 and 21, par. [0045] on pg. 11). Therefore, the process of Austic would also result in the OSI of the transesterified product being greater than an OSI of the feedstock.
Regarding claim 21, the instant specification teaches jojoba oil as the feedstock (see line 2 of [0055] on page 16 of the specification) and teaches it contains wax esters 
Austic anticipates claims 1 and 21.

Claims 3 and 4 are rejected under 35 U.S.C. 102(a)(1) and  under 35 U.S.C. 102(a)(2) as being anticipated by Austic (WO 2012/106701; Pub. Aug. 9, 2012; Of Record) as evidenced by Busson-Breysse (JAOCS, 1994; Of Record) and Fucosterol (Cayman Chemical, CAS Entry, 2019; Of Record).
Regarding claims 3 and 4, Austic does not teach the feedstock to further comprise an antioxidant (claim 3), a skin conditioning agent and a volatile compound (claim 4).  Jojoba oil comprises various sterols such as fucosterol (see Busson-Breysse Table 4), which is an antioxidant (see Fucosterol pg. 1 Description).  The instant specification discloses that jojoba oil comprises various sterols, antioxidants (tocopherols etc.,) function as skin conditioning agents and are volatile (see [0049] on pages 13 and 14, Table 2 on pages 14 and 15).  Austic teaches using jojoba oil in its esterification methods and catalyzed by contacting with a lipase (Lipozyme TL IM), the same process taught in the instant specification (par. [0055,0062]).  Therefore it is reasonably expected that the process of Austic is teaching a method in which the feedstock (jojoba oil) comprises an antioxidant, skin conditioning agent and a volatile 
Austic anticipates claims 3 and 4.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The rejections of claims 6 and 7 are maintained. The rejections of claims 22-29 are new as necessitated by the amendments filed on 03/22/2021.
Claims 6, 7, 22-25 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Austic (WO 2012/106701; Pub. Aug. 9, 2012; Of Record) as applied to claims 1 and 21 above and in view of Arquette (US 5,968,530; Iss. Oct. 19, 1999; Applicant IDS; Of Record).
Regarding claims 6, 7, 22-24, Austic does not teach the feedstock comprising jojoba wax esters further comprises hydrogenated wax esters. Arquette teaches preparing esterified products for use in cosmetic products and teaches using jojoba oil in the esterification methods (col. 4 lines 40-65). Arquette teachings jojoba oil is also called jojoba wax esters (col. 5 lines 1-15) and teaches jojoba wax esters, hydrogenated jojoba wax esters or a mixture of the two are used in the esterification reaction to produce the emollients (lubricants) for use cosmetic compositions (col. 8 lines 1-30,49-60). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the methods of Austic and use a mixture of of jojoba wax esters and hydrogenated wax esters as feedstock in its esterification reactions. One of ordinary skill in the art would be motivated to do so because Arquette teaches mixtures of jojoba wax esters and hydrogenated wax esters can be used in alcohyolysis reactions (which is a transesterification reaction) and the artisan is substituting one feedstock for another. 
Regarding claim 24, Arquette teaches amounts of the jojoba esters to be about 80% or lower (col. 6 lines 55-60) and teaches the viscosity of the transesterified product 
Regarding claims 7 and 23, Austic in view of Arquette teaches a method using hydrogenated jojoba oil in their methods, and teach a process in which jojoba oil is catalyzed by contacting with a lipase (Lipozyme TL IM), the same process taught in the instant specification (par. [0057]). Therefore it is reasonably expected that the process of Austic in view of Arquette would also produce a transesterified product whose dropping point is greater that the dropping point of the feedstock and the dropping point increases as a percentage of hydrogenated jojoba wax esters in the feedstock increases. Since Arquette teaches using mixtures of jojoba oil and hydrogenated jojoba oil, the percentage of hydrogenated wax esters can be varied, and the dropping point would change based on the hydrogenation since the same method steps (providing a feedstock, contacting with a lipase and catalytically transesterifying the wax esters) are taught by Austic and Arquette.
Regarding claim 25, the claim recites “the feedstock consists essentially of the jojoba wax esters and the hydrogenated wax esters”.  The transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials and steps “those that do not materially affect the basic and novel characteristics” of the claimed invention.  
Regarding claims 27-29, the instant specification teaches jojoba oil as the feedstock (see line 2 of [0055] on page 16 of the specification) and teaches it contains wax esters and no free fatty alcohols or fatty acid methyl esters therein (see Table 3 on page 17 of the specification). Claim 29 is interpreted that “feedstock product” means “feedstock”.
Since Austic in view of Arquette also teaches a mixture of jojoba oil and hydrogenated jojoba oil as the feedstock and contacting with a lipase as recited in claim 24, it would inherently meet the limitations “feedstock does not comprise any free fatty alcohols therein” (claim 27), “the transesterified product does not comprise any methyl esters” (claim 28) and “the feedstock does not comprise any methyl esters” (claim 29).
The teachings of Austic and Arquette would render claims 6, 7, 22-25 and 27-29 obvious.

Response to Arguments
Applicant's arguments filed 03/22/2021 have been fully considered but are not persuasive. Applicants traverse the rejection of claims 1, 3 and 4 as being anticipated by Austic (see remarks pages 17-20) and the rejection of claims 6-7 as being unpatentable over Austic in view of Arquette (see remarks pages 21-22). Applicants 
Applicants argue that Austic teaches a process of performing enzymatic esterification and not transesterification. Applicants argue that Austic is primarily a process to form a biodiesel product by converting fatty acids in the feedstock with a lower alcohol to produce fatty acid alkyl esters like fatty acid methyl esters (FAME) and fatty acid alkyl esters (FAEE) which is an esterification process (see remarks page 18 para. 2, see declaration sections 4-6 on pages 2,3). 
The examiner agrees that Austic is primarily directed to the utilization of fatty acid feedstock wherein the free fatty acid content in the feedstock is converted to esters by contacting with lipases which is an esterification reaction, however the arguments are not persuasive because Austic explicitly lists “jojoba oil” as a possible feedstock that can be used in its methods (reacting feedstocks with a lipase in the presence of an alcohol).  The instant specification discloses jojoba oil comprises wax esters (see [0047],[0048] on page 12 of the specification) and esters undergo transesterification when reacted with an alcohol ( [0036] on page 6 of the specification).  Austic anticipates the limitation ‘feedstock comprising substantially all jojoba wax esters’.  A reference that clearly names the claimed species anticipates the claim no matter how many other 
Applicants argue that enzymatic processing of wax esters is different and unpredictable from enzymatic processing of triglycerides and argue the instant disclosure notes unexpected results and cite [0071]-[0073] of the instant specification (see remarks page 18 para. 1, page 20 para 2, see declaration section 8). 
These arguments are not persuasive because, as discussed above, the observation that lipases work equally well when used in jojoba ester transesterification reactions (in specification [0072]) is an inherent feature of the lipase.  Jojoba wax esters occur naturally in jojoba oil, and when the jojoba oil is contacted with a lipase, the transesterification would occur.  As discussed above, based on the teachings of Austic, one of ordinary skill in the art would readily envisage a reaction in which the feedstock is jojoba oil and is contacted with a lipase, therefore Austic anticipates the transesterification reaction of instant claims 1, 3, 4 and new claim 21.  Evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. 102 rejections and thus cannot overcome a rejection so based.  See MPEP 2131.04.
Applicants review the theoretical chemistry of Austic’s process and argue that if a jojoba wax ester were reacted with methanol, the transesterification reaction would not 19-C28, whereas the instant method would produce C36-C46 wax esters (see declaration section 13, 16).
These arguments are not persuasive because it is noted that the instant claims do not recite any limitations pertaining to alcohol and the yields of the transesterification reaction in association with the type of alcohol added in the process.  Applicants do agree that Austic’s process would result in a transesterified product (albeit at only 34% yield, see Addy declaration filed on 03/22/2021, section 12, Figure 1).  It is again re-iterated that Austic explicitly lists “jojoba oil” as a possible feedstock that can be used in its methods (reacting feedstocks with a lipase in the presence of an alcohol).  Austic is teaching a process in which jojoba oil is contacted with lipase (LIPOZYME TL IM at 4% w/w oil) and an alcohol, which would result in the production of C36-C46 wax esters.
 Applicants argue that Austic only lists “jojoba oil” as part of a laundry list of ingredients and provides zero examples of enzymatically processing jojoba oil (see remarks page 18 para. 1).  Applicants argue that Austic teaches only methanol or ethanol as the alcohol in its examples which would result in a product comprising methyl or ethyl esters.  Applicants argue that Austic does not teach the operating conditions for when using propyl, butyl and pentyl alcohols and does not teach methods to isolate the wax esters (see declaration sections 16, 17). Therefore, applicants argue that Austic is not enabled for the full range of feedstock materials it discloses, particularly jojoba oil (see remarks page 20 para. 1).

Therefore, the declaration under 37 CFR 1.132 filed 03/22/2021 is insufficient to overcome the rejection of the claims based upon anticipation by Austic.
Regarding the rejections of claims 6-7 under 35 U.S.C 103 as being unpatentable over Austic in view of Arquette, applicants argue that Austic does not teach the feedstock to comprise hydrogenated jojoba oil and that Arquette which the use of hydrogenated wax esters in transesterification reactions cannot be combined with Austic. Applicants argue that Austic and Arquette teach the FAEEs should be methyl, ethyl, propyl, butyl or pentyl esters of shorter chain triglycerides to work. Applicants argue that the transesterified products disclosed in the instant application would have different carbon numbers from such esters and using hydrogenated wax esters in the methods of Austic would render it unfit (see page 21 of remarks).
These arguments are not persuasive because Austic discloses examples using shorter chain triglycerides but Austic explicitly lists “jojoba oil” as a possible feedstock (pg. 4 lines 25-34) that can be used in its methods (reacting feedstocks with a lipase in the presence of an alcohol). There is no teaching in Austic that hydrogenated jojoba oil would render Austic unfit. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure. See MPEP 2123. Arquette teaches using jojoba oil and hydrogenated jojoba oil in alcoholysis reactions (a transesterification reaction). Austic is teaching a process in which jojoba oil is contacted 36-C46 wax esters (the esters found in jojoba oil). 
It is again re-iterated that the only active method steps in instant claim 1 is providing a feedstock comprising jojoba wax esters, contacting the feedstock with a lipase and catalytically transesterifying the jojoba wax esters in the feedstock with the lipase to form a transesterified product. The limitations ‘feedstock further comprises an antioxidant” (in claim 3), ‘feedstock further comprises a skin conditioning agent” (in claim 4), ‘feedstock does not comprise free fatty alcohols’ (in claims 21, 27) and ‘feedstock product does not comprise any methyl esters’ (in claim 29) are all inherent properties of the feedstock. Austic teaches ‘jojoba oil’ as the feedstock which is the same feedstock disclosed in the instant methods. The limitations that the feedstock   The limitations “wherein an oxidative stability index (OSI) of the transesterified product is greater than an OSI of the feedstock”, “the transesterified product does not comprise any methyl esters” is the intended result of the method and would inherently be met if the prior art  process comprises the same active method steps.  The method of claim does not recite any additional limitations (process conditions) that are necessary and/or critical to achieve the result that an oxidative stability index (OSI) of the transesterified product is greater than an OSI of the feedstock.  It is also noted the instant claims recite a method using the transitional phrase “comprising” which does not preclude any additional process steps. See MPEP 2111.03.  

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the 

/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657